IN THE SUPREME COURT OF TEXAS
                                       NO. 20-0291

 IN RE GREG ABBOTT, AS GOVERNOR OF THE STATE OF TEXAS; AND KEN
       PAXTON, AS ATTORNEY GENERAL OF THE STATE OF TEXAS

                          ON PETITION FOR WRIT OF MANDAMUS

ORDERED:

       1.      Relators’ emergency motion for temporary stay, filed April 11, 2020, is
granted. The order dated April 10, 2020, in Cause No. GN-20-002034, styled Texas
Criminal Defense Lawyers Association; Capital Area Private Defender Service; Austin
Criminal Defense Lawyers Association; NAACP Texas; Harris County Criminal Court at
Law Judges v. Greg Abbott, sued in his official capacity as Governor of the State of
Texas; and Ken Paxton, sued in his official capacity as Attorney General of the State of
Texas, in the 459th District Court of Travis County, Texas, is stayed pending further
order of this Court.
       2.      The real parties in interest are requested to respond to relators’ petition for
writ of mandamus no later than 5:00 p.m., Monday, April 13, 2020.
       3.      The petition for writ of mandamus remains pending before this Court.


       Done at the City of Austin, this April 11, 2020.



                                              BLAKE A. HAWTHORNE, CLERK
                                              SUPREME COURT OF TEXAS

                                              BY CLAUDIA JENKS, CHIEF DEPUTY CLERK